Citation Nr: 0032380	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 037	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

To be determined.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.  

This case is before the Board of Veterans' Appeals (Board) 
with reference to a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which continued a 10 percent disability 
evaluation for the veteran's service-connected chip fracture, 
medial base, right thumb.

REMAND

As noted above, in a June 1999 rating decision, the RO 
continued a 10 percent disability evaluation for the 
veteran's service-connected chip fracture, medial base, right 
thumb.  On June 30, 1999, the RO received an item of 
correspondence from the veteran wherein he conveyed 
disagreement with the continuation of such rating.  On the 
same day, the veteran perfected an appeal relative to his 
claim for a temporary total disability rating in accordance 
with 38 C.F.R. § 4.30 (2000).  However, the latter benefit 
was granted in a rating decision entered in August 1999, 
subsequent to which (in an item dated August 30, 1999) the 
veteran "with[drew his] appeal" for "only" the 38 C.F.R. 
§ 4.30 claim.  Given the wording of such submission by the 
veteran, it appears that he desires to continue pursuing his 
claim for a rating in excess of 10 percent for his service-
connected chip fracture, medial base, right thumb.  (The 
Board notes that entitlement to an increased rating was 
previously denied by the Board, in a July 1998 decision.)  In 
any event, he (as noted above) conveyed disagreement in June 
1999 relative to the RO's rating continuation earlier the 
same month of his 10 percent disability evaluation for chip 
fracture, medial base, right thumb.  On assessing the 
foregoing in conjunction with pertinent observations made by 
the United States Court of Appeals for Veterans Claims in 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
Board is of the view that the veteran's foregoing increased 
disability claim must be formally remanded to the RO for the 
issuance of an appropriate Statement of the Case (SOC) to the 
veteran.  Further development pertaining to the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

The RO should provide both the veteran 
and his representative with an 
appropriate SOC pertaining to his claim 
for a rating in excess of 10 percent for 
chip fracture, medial base, right thumb.  

Thereafter, if the veteran timely files a substantive appeal, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


